Citation Nr: 1752195	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence had been received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for skin infections on the chest, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for tinea pedis (claimed as jungle rot on toes).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although a June 2006 rating decision denied the Veteran's claim of entitlement to service connection for PTSD, the Board finds that new and material evidence has been submitted sufficient to reopen that claim.  See November 2010 Private Medical Opinion.

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record at the February 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Given the Board's grant of service connection for PTSD in this decision, the Board will take jurisdiction over the issue of the Veteran's entitlement to a TDIU and remand that matter to the RO for adjudication in the first instance.  

The issues of entitlement to service connection for skin infections on the chest and entitlement to service connection for tinea pedis, as well as the issue of the Veteran's entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the AOJ confirmed and continued the previous denial of service connection for PTSD.  The Veteran was notified of his appellate rights, but did not file a Notice of Disagreement within one year of the rating decision, or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the April 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate entitlement to service connection for PTSD.

3.  The Veteran's current PTSD is at least as likely as not the result of an in-service event or injury.

CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying the Veteran's service connection claim is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for PTSD.  First, there is evidence of a current disability.  The Veteran has been diagnosed with PTSD.  See November 2010 private treatment record. 

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated that his friend was killed while in service, and that he witnessed another service member get wounded in action.  See February 2011 VA Form 21-0781; February 2011 VA Form 21-4138.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, the evidence of record includes private opinions rendered in November 2010 and May 2013 that opined that the Veteran's PTSD is a result of his service.  The Board notes that the May 2013 private nexus statement was made by a retired psychologist that has known the Veteran for more than three decades.  In formulating the opinions, the psychologist relied on his own expertise, knowledge, and training.  In addition, the opinion is supported with a clear and thorough rationale.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD is related to his military service.
ORDER

1.  New and material evidence having been submitted, the claim for PTSD is reopened.

2.  Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that the red spots on his chest, and that his foot fungus is associated with his military service.  Regarding the red spots on his chest, it appears as if the Veteran is claiming that they were cause by his exposure to an herbicide agent while in service.  See May 2013 VA Form 21-4138.  The Board notes that the Veteran's military personnel record and service treatment shows that Veteran was located in Vietnam.  See February 1970 service treatment record.  Further, the Veteran is competent to state that he has red spots on his chest, as this is capable of lay observation.   

With regard to the foot fungus, the Veteran stated that he was exposed to damp and moist environmental conditions, and that he wore damp boots every day.  See March 2011 VA form 21-4138; October 2013 private treatment record.  The Board notes that the Veteran's foot fungus has been diagnosed as tinea pedis, and the record reflects that the Veteran's claimed in-service conditions were risk factors for developing the disability.  See October 2013 private treatment record.

To date, the Veteran has not been afforded VA examinations to determine the nature and likely etiology of the claimed skin infections on the chest, or his diagnosed tinea pedis.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided for the Veteran's claimed tinea pedis, and the claimed skin infections on his chest.  

Further, the Veteran stated that he went to the doctor's in Vietnam and in Okinawa for the "jungle rot" on his feet.  The Board has reviewed the service treatment records and has not been able to locate any noted treatment for the Veteran's "jungle rot".  On remand, the AOJ must attempt to obtain any additional service treatment records pertaining to the Veteran's treatment for injuries to his feet.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his foot fungus, and the red spots on his chest.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should undertake appropriate development through the appropriate depository to obtain any outstanding service treatment records.  The Board notes that the Veteran indicated that he went to the doctors for "jungle rot" while in Vietnam and while in Okinawa.  See March 2011 VA treatment record.  All efforts to obtain the information should be documented in the claims file.

3.  After completing the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed skin infections on the chest.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his claimed skin infections on his chest.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, to include exposure to an herbicide agent (notwithstanding the fact that the disorders may not be presumed to be associated with herbicide exposure).

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should obtain a VA opinion to determine the nature and etiology of the Veteran's tinea pedis.  Specifically, the examiner should opine as to whether it is at least as likely as not that the Veteran's tinea pedis manifested in service or is otherwise causally or etiologically related to his military service.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, and lay assertions.  The examiner should discuss the Veteran's contention that his foot fungus developed due to the damp and moist environmental conditions of service.  Additionally, the examiner should address the October 2013 statement which indicates that wearing damp boots everyday was a risk factor for developing "jungle rot."

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

7.  After completing these actions, the AOJ develop and adjudicate the reasonably raised issue of the Veteran's entitlement to a TDIU. This may include attempting to obtain VA and/or private medical records (after securing any required authorization) and a VA form 21-8940.  It may also include obtaining a VA examination and/or medical opinion.  

8.  The AOJ should take any additional action as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


